Citation Nr: 0920127	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-19 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a neck disability, 
including as secondary to the service-connected pes planus.  

3.  Entitlement to service connection for a back disability, 
including as secondary to the service-connected pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1942 to 
February 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied service 
connection for bilateral hearing loss, a back condition, and 
a neck condition.  During the course of the appeal, the 
Veteran's claims file was permanently transferred to the RO 
in Los Angeles, California; hence, that RO now has 
jurisdiction over the claim on appeal.  

The Board notes that in the Veteran's VA Form 9s, Appeal to 
the Board of Veterans' Appeals, received in June 2008 and 
July 2008, the Veteran indicated that he wanted to have a 
Board hearing at the RO.  The RO scheduled a travel board 
hearing for the Veteran to be held at the RO on January 6, 
2009.  The Veteran did not appear for the hearing.  As of 
this date, no response has been received from the Veteran; 
therefore, the Board finds that there is no hearing request 
pending at this time.  See 38 C.F.R. § 20.702(e) (2008).  

The Board notes that in December 2008, the RO contacted the 
Veteran's representative, DAV, indicating that certification 
of the Veteran's appeal was in order.  The letter informed 
DAV that a Statement of the Case (SOC) was issued in May 
2008; however, since that time, the Veteran has not submitted 
additional evidence which would require additional action by 
the RO.  The RO informed DAV of their opportunity to review 
the Veteran's claims file and to submit a VA Form 646 no 
later than December 13, 2008.  No response was received from 
DAV nor was a VA Form 646 submitted.  In February 2008, the 
Veteran indicated that he had no other information or 
evidence to submit, and requested that his case be decided as 
soon as possible.  Thereafter, DAV submitted an Appellant's 
Brief in April 2009.  Given the foregoing procedural 
development, the Board finds that no additional action in 
this regard is needed.  In light of the above, the Veteran is 
not prejudiced by the Board's proceeding with appellate 
review.  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Competent evidence of hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the Veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability 
and service, is not of record.  

3.  Competent evidence of a current neck disability or 
pathology is not of record.  

4.  Competent evidence of a current back disability or 
pathology is not of record.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service nor 
may sensorineural hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  A neck disability was not incurred in or aggravated by 
the Veteran's military service, nor is it secondary to the 
service-connected pes planus disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2008).  

3.  A back disability was not incurred in or aggravated by 
the Veteran's military service, nor is it secondary to the 
service-connected pes planus disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the December 2006 and February 2008 letters sent 
to the Veteran.  In the December 2006 letter, VA informed the 
Veteran that in order to substantiate a claim for service 
connection, the evidence needed to show he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  In the February 2008 letter, the 
Veteran was informed of the evidence necessary to 
substantiate the claim for service connection caused by a 
service-connected condition.  The letter informed the Veteran 
that he must show evidence of the claimed physical condition 
and a relationship between the claimed condition and the 
service-connected condition.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letters stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  In the present appeal, 
the December 2006 VCAA letter to the Veteran included the 
type of evidence necessary to establish disability ratings 
and effective dates for the disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In connection 
with the current appeal, VA obtained VA outpatient treatment 
records from November 2003 to November 2007.  Attempts to 
obtain the Veteran's service treatment records from the 
National Personnel Records Center (NPRC) have been made.  The 
NPRC responded in February 2007 that they were unable to 
locate the Veteran's service treatment records.  However, VA 
was able to obtain the Veteran's Enlistment Record, several 
emergency medical tags (Form 52) and clinical records of 
1943, 1944, 1945 and 1946, and his Report of Physical 
Examination of Enlisted Personnel Prior to Discharge, Release 
from Active Duty or Retirement.  The Board nevertheless 
recognizes that it has a heightened duty to explain its 
findings and conclusions because of the missing records and 
to carefully consider the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  

Although an examination or an opinion was not obtained in 
connection with the Veteran's claims on appeal, the Board 
finds that VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claims.  Specifically, under the statute, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

Here, the evidence does not indicate that the Veteran's 
claimed disabilities may be associated with his active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the Veteran with a 
medical examination absent a showing by the Veteran of a 
causal connection between the disability and service).  In 
this case, the Veteran has not brought forth evidence 
suggestive of a causal connection between the claimed 
disabilities and service.  The RO informed the Veteran that 
he would need medical evidence of a relationship between his 
claimed disabilities and service, and the Veteran has not 
provided such evidence or indicated where such evidence may 
be found.  Furthermore, unlike Wells, the Veteran did not 
submit evidence of current disabilities pertaining to his 
neck and back, although he was advised to submit or identify 
such evidence by the RO.

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was competent evidence of a current disability 
and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, as relied upon in part by the Board in denying 
his claim, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination.  However, unlike Charles, in this case, there is 
no competent evidence of current disabilities relating to the 
Veteran's neck and back, and there is no competent evidence 
of his bilateral hearing loss relating to service.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Decision  

In a June 2008 personal statement, the Veteran stated that he 
was exposed to acoustic noise trauma involving small arms 
artillery during his military service.  He further added that 
his neck and back problems are due to his service-connected 
pes planus, and doctors have informed him that flat feet can 
cause back problems.  The Veteran asserts that service 
connection is warranted for his bilateral hearing loss, neck 
disability, and back disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:  

For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.  

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2008).  

When aggravation of a Veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the Veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment sets forth language that requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation.  

The Board notes that in cases where the Veteran's service 
treatment records are through no fault of his own, 
unavailable, a heightened duty exists to assist the Veteran 
in the development of the case and to provide reasons or 
bases for any adverse decision rendered without these 
records.  See O'Hare v. Derwinski, 1 Vet App. 365 (1991); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, 
VA has made unsuccessful attempts to obtain the Veteran's 
missing service treatment records.  The Veteran has been 
advised of the RO's unsuccessful efforts and was requested to 
send any pertinent records he had.  Thus, the Board concludes 
that VA's heightened duty to assist the Veteran is satisfied.  
The Board is also mindful of the heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A.  Bilateral Hearing Loss

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss.  The 
Veteran is competent to allege that he experienced hearing 
problems while in service; however, his assertions are not 
credible.  The Veteran's statements are inconsistent with the 
objective evidence of record.  The Veteran's February 1946 
Physical Examination of Enlisted Personnel Prior to Discharge 
is silent for such complaints of hearing loss, and the 
examination report reflected no relevant ear, nose, or throat 
abnormalities.  Additionally, whispered voice and spoken 
voice testing were performed at that time, which revealed 
that his hearing was normal (15/15) bilaterally.  Based upon 
the evidence in the claims file, the first time the Veteran's 
bilateral hearing loss is shown is in a December 2003 VA 
outpatient treatment report, which is many years following 
the Veteran's discharge from active military service.  Thus, 
the evidence weighs against the claims, in that in-service 
incurrence is not demonstrated.  

Regarding the Veteran's continuity of symptomatology 
complaints, the Board acknowledges that the Veteran has 
contended, in essence, that his bilateral hearing loss has 
existed since his military service.  The Veteran is competent 
to state that his bilateral hearing loss developed due to 
exposure to acoustic trauma during his military service.  
Additionally, the Board, is of course, aware of the 
provisions of 38 C.F.R. § 3.303(b), relating to chronicity 
and continuity of symptomatology.  

However, the evidence weighs against the Veteran's claim in 
this regard.  Again, the record establishes that there is no 
objective medical evidence of record of a hearing loss 
disability or problems hearing during service or immediately 
thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 
(1999) (there must be medical evidence on file demonstrating 
a relationship between the Veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observations 
is competent).  The Veteran's service treatment records and 
the absence of post service treatment reports until many 
years after service substantiate this.  The absence of 
evidence in support of an alleged fact clearly is an 
evidentiary circumstance that weighs against the existence of 
the alleged fact.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, "evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the Veteran's health and medical treatment during 
and after military service."  Id. at 1333.  

Given the service treatment records, which reflect normal 
findings of the Veteran's hearing upon discharge, the absence 
of complaint or treatment until several years after service 
including the absence of such complaints on VA examinations 
in March and September 1948, and the absence of any medical 
evidence relating the Veteran's symptoms to service, the 
Board finds that the evidence weighs against the Veteran's 
claim.  Continuity of symptomatology has not been 
established, and the Veteran's statements more than 55 years 
after service, standing alone, are not sufficiently credible 
to provide probative information.  Moreover, there is no 
probative medical evidence suggesting a link between the 
Veteran's period of service and his bilateral hearing loss.  
Without evidence of a nexus between the Veteran's military 
service and his hearing loss, service connection for hearing 
loss must be denied.  

The Board is aware of the Veteran's contentions that his 
bilateral hearing loss is etiologically related to service.  
However, competent medical evidence is required in order to 
grant service connection for the claim.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 92 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  In this 
case, the question of etiology involves complex medical 
questions which the Veteran is not competent to address.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds that the Veteran's claim for service 
connection for hearing loss cannot be granted because there 
is no evidence of hearing loss at the time he separated from 
service, no evidence of manifestations of sensorineural 
hearing loss to a compensable degree within one year 
following his discharge from service, no probative credible 
evidence of continuity of symptomatology of hearing loss from 
the time he separated from service until the first objective 
showing of hearing loss more than 55 years after service, and 
no competent evidence of a nexus between his hearing loss and 
his active military service.  

Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for hearing loss, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.  

B.  Neck and Back Disabilities  

As previously stated, the Veteran asserts that his current 
neck and back disorders are attributable to his service-
connected pes planus.  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

Review of the existing service treatment records contain no 
complaints, treatment, or diagnoses of neck and back 
disorders.  Upon discharge from service, no musculoskeletal 
defects related to the neck or back were reported on his 
February 1946 Physical Examination of Enlisted Personnel 
Prior to Discharge.  

After discharge from service, post service treatment records 
reflect complaints of back pain.  In November 2007, a VA 
outpatient treatment note reports complaints of back pain.  
It was noted that the Veteran's back pain "[m]aybe related 
to his flat foot condition."  The Board also notes that a 
December 2003 VA audiology consult report states that the 
Veteran experienced whiplash in a car accident.  

As alluded to previously, in order for service connection to 
be granted on a secondary basis, three elements must be 
present:  a current disability, a service-connected 
disability, and a medical nexus.  See 38 C.F.R. § 3.310(a) 
(2008).  

In this case, competent evidence of current neck and back 
disabilities are not present.  Although the Veteran has 
asserted that his service-connected pes planus has caused his 
current neck and back problems, VA outpatient treatment 
records fail to show evidence of current neck and back 
disorders.  Furthermore, while a VA clinician has speculated 
as to the etiology of the Veteran's complaints of back pain, 
a precise diagnosis has never been indicated.  A symptom, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability.  Without a pathology to which the symptoms of the 
Veteran's back pain can be attributed, there is no basis to 
grant service connection.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

The Board has no reason to doubt the Veteran's report of 
symptomatology associated with his claimed neck and back 
disorders; however, the competent evidence of record does not 
show his symptoms are due to an underlying disease or injury 
as a result of any active military service or his service-
connected disability.  Although the Veteran has claimed that 
he has neck and back disabilities that are manifested by back 
pain, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Therefore, without competent evidence of current disabilities 
related to, or underlying, the Veteran's subjective 
complaints of back pain, service connection for back and neck 
disabilities cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) ("absent proof of the existence of the disability 
being claimed, there can be no valid claim").  Thus, the 
evidence preponderates against the claims and there is no 
reasonable doubt to be resolved.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  






	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for a neck disability, 
including as secondary to the service-connected pes planus is 
denied.  

Entitlement to service connection for a back disability, 
including as secondary to the service-connected pes planus is 
denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


